Case 2:21-cv-12770-CCC-JSA Document 16-21 Filed 06/21/21 Page 1 of 4 PageID: 386




                     EXHIBIT D
Case 2:21-cv-12770-CCC-JSA Document 16-21 Filed 06/21/21 Page 2 of 4 PageID: 387




 Dear Moe.

 As I have had no response to my text of last week and my email sent this past
 Saturday evening, I think that it important that I share some thoughts with you and
 you, in turn can share them with your Board of Directors.

 Based on the meeting that I had with Jude last Thursday and the numerous rumors
 that have been shared with me last week that the Board is contemplating shutting
 down the Shabbat elevator, I think that it would be a mistake and it is imperative
 that the following information is shared with the Board;
     Several years ago, you shared with my wife and me that the Colony Shabbat
        elevator would become a reality once the new electronically controlled
        elevators would be installed.
     For more than two years shareholders lived with only two elevators in
        service. While the fact that one-third of the available elevators were out-of-
        service, shareholders lived with the inconvenience.
            o In fact, when one of the working elevators was taken out of service
               due to either staff usage or move-ins or just simply a breakdown,
               shareholders were understanding and lived with it.
     When the new elevators were finished, the Board decided to have a vote by
        the shareholders to get their approval or disapproval of offering the amenity
        of Shabbat elevators in the Colony.
     At a public Board of Directors meeting, in September 2019, you announced
        the results of the vote. Most of the shareholders’ shares voting, voted in
        favor of the Shabbat elevators. In fact, when I joined the meeting, after
        returning from prayer services at the Young Israel, you announced publicly,
        “Marty, you’ve got your Shabbat elevator”.
     To the delight of our Sabbath Observant shareholders, the Shabbat elevator
        commenced service around Rosh Hashanah.
     Over the course of the more than three months that Shabbat elevator has
        been operational, Jude, the Building Manager and Marty Epstein have
        worked diligently tweaking the Shabbat elevator schedule and addressing the
        few comments submitted by shareholders.
     Currently we are at the point where the Shabbat elevator schedule includes
        three (3) non-continuous hours of operation on Friday evening and up to six
        (6) non-continuous hours on Saturday.
            o If one takes the maximum of nine (9) non-continuous hours that
               Shabbat elevator is in service and relates it to the total hours of
               operation on a weekly basis (7*24*3=504) on each side, one can
Case 2:21-cv-12770-CCC-JSA Document 16-21 Filed 06/21/21 Page 3 of 4 PageID: 388




               compute that the Shabbat elevator only takes 1.79% of the total
               potential hours of operation of the elevators on each of the total of
               three elevators on the North and South sides of the Colony.
           o I’m sure if a calculation of the number of hours that the Service
               elevator is taken out of service for move-ins, deliveries and staff usage
               it will far exceed the time allocated for the Shabbat elevators.
       Currently, there are 32 apartments owned and occupied by members of the
        Young Israel of Fort Lee, an Orthodox Synagogue located on the corner of
        Parker Avenue and Old Palisade Road.
       Some of the newer shareholders purchased their units because they were told
        that the Shabbat elevator will become operational once the new elevator
        construction was completed.
       There are additional potential buyers who will make their decision to buy
        predicated on the availability of a Shabbat elevator.
       In my meeting with Jude I was led to believe that about ten (10) complaints
        from shareholders were voiced. Most of them took place when one of the
        two non-Shabbat elevators was out-of-service on Saturday, December 7th. I
        am certain that with proper communication disseminated to all the Colony
        shareholders about the Shabbat elevators the number of complaints will fall
        almost to zero.
       There has also been voiced a complaint that there is excessive wear and tear
        being imposed on the Service elevator due its use as the Shabbat elevator. I
        don’t know where the people voicing this complaint went for their
        information, but for the record, it is not true. I have displayed below three
        contiguous buildings and their Shabbat elevator schedules. Please feel free to
        query their management and their ’wear and tear’ experience.
           o Atrium- their Shabbat elevator has been in operation since the
               building opened. The Shabbat elevators runs every Shabbat and
               Jewish Holy Days continuously for 25 hours, stopping on every floor.
           o The Century- their Shabbat elevator has been in operation for more
               than 10 years. The Shabbat elevators runs every Shabbat and Jewish
               Holy Day and is controlled by a schedule given to the concierge.
               When in operation the Shabbat elevator ascends to the top floor and
               stops on every odd floor on its descent.
           o River Ridge- their Shabbat elevator is relatively new. The Shabbat
               elevators runs every Shabbat and Jewish Holy Day and runs
               continuously except when staff uses it to clean the trash rooms. When
               in operation, the elevator stops only on the predesignated floors
               occupied by Sabbath observant residents.



                                            2
Case 2:21-cv-12770-CCC-JSA Document 16-21 Filed 06/21/21 Page 4 of 4 PageID: 389




     In my conversation with realtors who live in the building, without exception,
      each one of them feel that the Shabbat elevator amenity available at the
      Colony would;
         o Make a much more lucrative offering to potential buyers
         o Most certainly increase the value of the units for a seller

 I want to thank the Board of Directors and the Management team who have
 worked so diligently to make the Shabbat elevator amenity the success that it is. I
 can assure you that as the person representing the Colony Shabbat elevator users’
 group that I will continue to work with management to make the Colony Shabbat
 elevator experience work for all shareholders.

 The following three pages are the recommended schedules for the Colony Shabbat
 elevators for the months of January, February and March 2020. Before
 disseminating the schedules to all interested parties I always run it by management
 for their comments and approval.




                                           3
